McFabland, J.,
concurring.—I concur in the judg-
ment, because it does not appear (although it was probably the fact) that at the time of the birth of the children their mother had separated from her husband, and was living with the deceased. Had this fact appeared, it would, with the other evidence, have been sufficient to overcome the presumption (not conclusive), based upon the marriage, that they were the children of Botiller. It seems to be a hardship to take this little home away from these children, for whom the deceased intended it, and give it to mere collateral kin; but I see no way to avoid it. If the court below had given judgment the other way, even upon the meager evidence offered, I should hot have felt like disturbing it. If they are the children of the deceased, they were publicly recognized as provided in section 230 of the Civil Code, and no other adoption was necessary.